UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7273


REGINALD FULLARD,

                    Plaintiff - Appellant,

             v.

B. VALENTINE, Winston-Salem Police Department; C.K. ROBERTSON,
Winston-Salem Police Department; SERGEANT SHELTON, Winston-Salem
Police Department; D.R. WATTS, Winston-Salem Police Department; BARRY
ROUNTREE, Winston-Salem Police Department; FORSYTH COUNTY; STATE
OF NORTH CAROLINA GUILFORD COUNTY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:17-cv-00701-LCB-JLW)


Submitted: February 19, 2019                                 Decided: February 25, 2019


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald U. Fullard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald U. Fullard appeals the district court’s order accepting the

recommendation of the magistrate judge and denying his motion to reconsider. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court.     Fullard v. Valentine, No. 1:17-cv-00701-LCB-JLW

(M.D.N.C. Sept. 27, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2